Citation Nr: 0311219	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  96-13 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from September 
1980 until February 1981 and from April 1981 until April 
1984.

In July 1984, service connection was granted for 
chondromalacia of both knees, and a zero percent disability 
evaluation was assigned.
 
In September 1995, the Department of Veterans Affairs (VA) 
Regional Office in Los Angeles, California (the RO) denied 
compensable disability ratings for the veteran's service-
connected bilateral knee disabilities. The veteran duly filed 
an appeal as to those two issues to the Board of Veterans' 
Appeals (the Board).  During the pendency of the appeal, the 
RO granted a 10 percent evaluation for chondromalacia of the 
right knee, status post patellar tendon repair and a 10 
percent evaluation for chondromalacia of the left knee in 
March 1997.  In September 1998, the RO granted a 20 percent 
evaluation for the right knee disability and denied an 
evaluation in excess of 10 percent for the left knee 
disability.  

In an August 2000 decision, the Board denied the veteran 
entitlement to a disability rating greater than 10 percent 
for his service-connected left knee disability. The Board 
also denied the veteran's claim of entitlement to a 
disability rating greater than 20 percent for his right knee 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2002).  However, the Board granted a separate 10 percent 
disability evaluation for degenerative joint disease of the 
right knee and a separate 10 percent disability evaluation 
for a right knee scar.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).

The veteran sought review of the Board's August 2000 decision 
by the United Sates Court of Appeals for Veterans Claims (the 
Court).   In November 2000, during the pendency of review 
before the Court, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106- 475, 114 Stat. 2096 (2000) [the VCAA] was 
enacted.  Due to this change in the law, and pursuant to VA's 
unopposed motion, the Court vacated the Board's decision, in 
part, and remanded the veteran's claims for further 
proceedings.  

In its Order, the Court vacated the Board's decision only to 
the extent that it had denied the veteran entitlement to a 
disability rating greater than 10 percent for a left knee 
disability and greater than 20 percent for a right knee 
disability.  The Board's actions assigning separate 
disability evaluations for degenerative joint disease of the 
right knee and a right knee scar were not affected.  The 
assignment of separate disability ratings for the right knee 
arthritis and right knee scar is therefore not presently 
before the Board for review.  

By letter of May 2001, the Board contacted the attorney who 
had represented the veteran before the Court to clarify 
whether he would represent the veteran before the Board.  In 
June 2001, the veteran appointed the attorney who had 
represented him before the Court to represent him before the 
Board as well.  Documentation reflecting the appointment was 
filed with the Board in the same month.

In January 2002, the Board remanded the veteran's claims to 
the RO for additional development.  It was noted that the 
veteran's attorney raised claims for entitlement to a total 
disability rating on the basis of individual unemployability 
due to service connected disabilities and entitlement to an 
extra-schedular disability rating under the provisions of 38 
C.F.R. § 3.321 (2002).  These claims were referred to the RO 
for appropriate action.  The case has been returned to the 
Board and is ready for further review.  

The Board additionally notes that in his March 1996 
substantive appeal, the veteran had requested a personal 
hearing before a member of the Board.  In March 2000, the 
veteran withdrew that hearing request and he has not 
subsequently requested a hearing on appeal.


REMAND

The veteran seeks increased evaluations for his service-
connected right and left knee disabilities.  

Background

In January 2002, the Board remanded the veteran's claim to 
the RO for additional development.  At that time, the Board 
informed the RO that in a November 2001 letter from the 
veteran's attorney to the RO, the veteran through counsel had 
raised claims of entitlement to a total disability rating on 
the basis of individual unemployability due to service-
connected disabilities (TDIU) and entitlement to an extra-
schedular disability rating under the provisions of 38 C.F.R. 
§ 3.321 (2002).  These matters were referred by the Board to 
the RO for the appropriate action.  

A review of the claims file reveals that in August 2002, the 
RO issued a rating action in which it is indicated by a hand-
written notation in pencil that a TDIU was not found.  The 
rating action did not discuss this finding and there is 
nothing in the record to show that the veteran was informed 
of a decision regarding this issue.  Thus, it is unclear if 
the issue was adjudicated by the RO, and if so, whether the 
veteran was given proper notice regarding this determination.  

In addition, the Board notes that while the Board directed 
the RO to address the issue of an extraschedular rating, the 
record does not show that this was done by the RO.    

Reasons for Remand

The Board finds that a remand in this case is necessary, 
based on the holdings in Bernard v Brown, 4 Vet. App. 384 
(1993) and Stegall v. West, 11 Vet. App. 268, 271 (1998).   

In Bernard, the Court held that when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he or she has 
been prejudiced thereby.  Accordingly, the Board must give 
careful consideration as to whether the appellant has been 
given adequate notice to respond and, if not, whether he 
might be prejudiced thereby.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Further, the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the Court.  
The Court has stated that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand 
orders of the Board or the Court are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998), (holding that compliance with a Board remand is not 
discretionary; and if the RO fails to comply with the terms 
of a Board remand, another remand for corrective action is 
required).  

As noted by the Board above, there is some question 
concerning whether the TDIU claim has in fact been formally 
adjudicated by the RO.  Moreover, a decision as to referral 
for  consideration of an extraschedular rating under 
38 C.F.R. § 3.321(b) has not been done.  The RO is required 
to conduct the initial review of these matters.  See 
VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 95 (1996) 
[although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper].

The Board believes that under the circumstances presented in 
this case, the matter should be remanded to the RO so that 
the veteran may be accorded appropriate due process.  In 
particular, the Board believes that it would be a disservice 
to the veteran to attempt to adjudicate the two increased 
rating claims without being able to consider the matter of 
extraschedular ratings.  The Court has held that claims 
related to each other should not be subject to piecemeal 
decision-making or appellate litigation.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991). 

Therefore, in order to ensure that the VA has met its duty to 
assist the veteran in developing the facts pertinent to the 
claims, and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  The RO should undertake 
any other action required to comply 
with the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  

2.  The RO should then readjudicate 
the issues on appeal.  The RO must 
also adjudicate the issues of 
entitlement to a TDIU and 
entitlement to an extraschedular 
disability rating, providing notice 
of the decisions to the veteran and 
an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




